Citation Nr: 0206476	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  98-06 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.  

2.  Entitlement to an increased rating in excess of 30 
percent, for residuals of a right knee injury, with 
degenerative changes, for the period prior to December 3, 
1996.  

3.  Entitlement to an increased rating, in excess of 60 
percent, for a right total knee replacement with degenerative 
arthritis for the period from February 1, 1998.  


REPRESENTATION

Appellant represented by:	Paul T. McChesney, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to March 
1962.  By rating action of March 1991, service connection was 
granted for right knee injury with degenerative changes, 
status post chondrectomy, with limitation of extension to 10 
degrees, and a ten percent (10 percent) rating was assigned.  
In January 1995, the veteran requested an increased rating.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran an increased rating, to 20 
percent, for his service-connected residuals of a right knee 
injury, with degenerative changes.  He responded with a May 
1996 Notice of Disagreement regarding this disability rating, 
and a Statement of the Case was issued in May 1996.  He then 
filed a May 1996 VA Form 9.  By rating action in February 
1997, the RO increased the rating assigned the right knee 
disability to 30 percent, effective the date of the claim to 
reopen for an increased rating.  By this same rating action, 
the RO assigned the veteran a 100 percent temporary total 
rating based on 38 C.F.R. § 4.30 for the period from December 
3, 1996 to February 1, 1997.  Effective February 1, 1997, the 
RO assigned a schedular rating of 100 percent followed by a 
proposed rating of 30 percent to become effective on February 
1, 1998.  By rating action of April 2001, the 30 percent 
evaluation was increased to 60 percent from February 1, 1998.

By rating action of April 2002, the RO proposed to reduce the 
sixty percent evaluation to 30 percent.  There is no 
information of record as to whether this rating reduction was 
effectuated.  This matter will be Remanded to the RO.  Also, 
as the question of whether the reduction was effectuated and 
the date of such reduction is unknown, the Board is unable to 
adjudicate issue number 3 as the ending date of the 60 
percent rating (if such rating is no longer in effect) is 
unknown. 

Additionally, service connection for a right hip disability 
was denied within a December 1997 rating decision.  The 
veteran responded with a March 1998 Notice of Disagreement 
and was afforded a June 1998 Statement of the Case.  He then 
filed a VA Form 9 in July 1998, perfecting his appeal of this 
issue.  

This appeal was initially presented to the Board in December 
1999, at which time it was remanded for additional 
development.  It has now been returned to the Board.  At the 
time the veteran's claim was initially presented to the 
Board, the veteran had perfected an appeal regarding the 
issue of entitlement to service connection for a low back 
disability.  However, in an April 2001 rating decision, the 
RO awarded the veteran service connection for mechanical low 
back pain with degenerative changes; therefore this issue, 
having been resolved by the RO, is no longer before the 
Board.  

By rating action of April 2002, the veteran was denied 
entitlement to a total disability rating based on individual 
unemployability; however, there has been no appeal of this 
denial to date, and this issue is not before the Board.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a right 
hip disability.  

2.  Prior to December 3, 1996, the veteran's residuals of a 
right knee disability, with degenerative changes was 
characterized by extension to 15º and flexion to 120º without 
any painful or tender scar and without instability. 




CONCLUSIONS OF LAW

1.  The veteran does not have a right hip disability which 
was incurred in or aggravated by service or is proximately 
due to or the result of or being aggravated by the service-
connected residuals of a right knee injury.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991), Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  

2.  The criteria for the assignment of an increased rating, 
in excess of 30 percent, for residuals of a right knee 
injury, with degenerative changes, for the period prior to 
December 3, 1996 have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5256-5263 (2001); 66 Fed. Reg. 45, 620, 45, 630 (August 
29, 2001) (to be codified at sections including 38 C.F.R. 
§§ 3.102, 3.159 and 3.326).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records are negative for any 
diagnosis of or treatment for a right hip disability.  His 
March 1962 service separation examination reflects no 
abnormality of the right hip.  

The veteran filed a claim in January 1996 for an increased 
rating for his service connected disability of the right 
knee.  

The veteran underwent a VA orthopedic examination in March 
1996.  He reported a history of chronic right knee pain and 
intermittent swelling.  Physical examination of the right 
knee revealed scars consistent with his surgical history.  
Range of motion testing revealed 120? flexion and 15? 
extension.  No joint line tenderness was noted, and he was 
without cruciate ligament or varus valgus instability.  His 
gait was antalgic.  X-rays of the knee exhibited narrowing of 
the medial joint space, with slight calcification in the 
medial collateral ligament.  Degenerative joint disease of 
the right knee was diagnosed.  

The RO issued a March 1996 rating decision awarding the 
veteran an increased rating, to 20 percent, for his right 
knee injury with degenerative changes.  This award was 
effective from January 11, 1996.  A Notice of Disagreement 
regarding this decision was received in May 1996, and a 
Statement of the Case was issued to him that same month.  He 
then filed a VA Form 9 in May 1996, perfecting his appeal of 
this issue.  

In a Statement of Patient's Treatment issued by the VAOPC in 
Greenville, the clinic manager reported that the staff 
physician was of the impression that the veteran was unable 
to work at his regular job between January 9, 1996 and April 
4, 1996.  The reason for this was not specified.  Clinical 
data supporting this was not included with the statement.  A 
subsequent September 1996 clinical notation indicated the 
veteran would need an artificial knee due to his severe 
arthritis.  A total knee replacement would prohibit him from 
working as a truck driver following his knee surgery.  A July 
1996 X-ray of the right hip revealed small osteophytes along 
the superior rim of the acetabulum, but the joint space was 
well-maintained and no fracture was noted.  An October 1997 
MRI of the veteran's whole body was suggestive of "arthritic 
changes and benign etiologies" of the hips.  

A March 1996 private evaluation of the veteran's right knee 
revealed complaints of right knee pain and occasional 
locking.  Numerous surgeries of the right knee were reported, 
resulting in the presence of several surgical scars, none of 
which was characterized as tender, painful, or functionally 
impairing.  Objective evaluation revealed extension to 0?, 
and flexion to 135?.  No redness was evident, but slight 
swelling was present.  X-rays of the knee revealed a 
considerable degree of osteomalacia.  

In August 1996, the veteran filed a claim for service 
connection for a right hip disability, which he asserted to 
be secondary to his right knee disability.  

According to an August 1996 private orthopedic examination 
performed by James A. McCarthy, III, MD, the veteran has 
constant pain in the right knee, with an increase in pain on 
standing, walking, or squatting.  He denied any locking, but 
stated that the knee occasionally swelled and gave out on 
him.  Objective evaluation revealed a lurching gait, and 
measurement of the lower extremities indicated a 5/8 inch 
shortening of the right leg.  Several surgical scars were 
observed on the right knee, but none was described as tender 
and/or painful.  His extension was full, but flexion was 
limited by 15?.  Massive crepitation was noted on motion of 
the right knee.  Straight leg raising and Drawer's and 
McMurray's signs were negative.  X-ray examination of the 
knee revealed marked narrowing of the medial compartment, 
with spurring of the right patella.  The final diagnosis was 
of severe chondromalacia of the right knee.  

Within an October 1996 decision, the veteran was awarded 
Social Security Disability benefits, effective from January 
4, 1996.  The adjudicator who granted benefits based his 
decision on the presence of chondromalacia and degenerative 
disease of the right knee and osteoarthritis of the spine.  
(The summary sheet lists only the back disability.)  Evidence 
considered by the adjudicator included an August 1996 private 
medical examination by Dr. McCarthy; this examination report 
has already been discussed above.  The grant of benefits was 
also based on what was considered to be the veteran's 
advancing age.

A total knee replacement was performed on the veteran's right 
leg in December 1996 at a VA medical center.  Surgery was 
performed without complication, and he was discharged later 
that month to be followed on an outpatient basis.  

The veteran testified before a hearing officer at the RO in 
January 1997.  He reported continuing pain in his right knee, 
such that his mobility was restricted.  Postoperatively, he 
has been undergoing physical therapy, and using a cane to aid 
walking.  He took medication for his pain.  

The RO issued a February 1997 rating decision awarding the 
veteran an increased rating to 30 percent, effective from 
January 11, 1996, for his right knee disability, which was 
re-characterized as status post total knee replacement with 
degenerative changes.  He was also awarded a temporary total 
(100 percent) rating from December 3, 1996 to February 1, 
1997 for convalescence purposes and a total schedular rating 
from February 1, 1997.  

Service connection for a right hip disability was denied 
within a December 1997 rating decision.  The veteran 
responded with a March 1998 Notice of Disagreement regarding 
this determination.  A Statement of the Case regarding this 
issue was afforded the veteran in June 1998, and he filed a 
VA Form 9 in July 1998.  

The veteran testified before RO personnel in August 1998.  He 
stated that due to his disabilities, he has been unable to 
return to work.  He reported pain, limitation of motion, and 
instability of the right knee joint.  

The veteran again testified before RO personnel in November 
1998.  He asserted that he had a right hip disability as a 
result of his service-connected right knee disability.  

A November 1998 VA X-ray report indicates "minimal 
degenerative joint disease at the right hip."  The hip was 
otherwise absent any abnormalities.  

The veteran again underwent private orthopedic examination in 
May 1999.  Limitation of motion of the right hip was noted, 
but no x-rays of the right hip were available.  However, the 
veteran presented a copy of a recent VA hospital report 
showing mild early degenerative joint disease.  The examiner 
stated that it would be "difficult to say absolutely and 
with medical certainty" that the veteran's knee disability 
was the cause of his right hip and back arthritis, as such 
findings are "frequently" noted in other patients with 
similar pathology.  However, the examiner concluded "with 
reasonable certainty" that the veteran's right knee 
disability was "strongly contributory" to the development 
of his right hip disability.  

A personal hearing before a member of the Board was held in 
August 1999.  The veteran again testified that his service-
connected right knee disability resulted in a right hip 
disability.   

The veteran's claim was originally presented to the Board in 
December 1999, at which time it was remanded for additional 
development, including a new VA orthopedic examination.  

A new VA orthopedic examination was afforded the veteran in 
March 2001.  Regarding the veteran's claimed right hip 
disability, the examiner reviewed with a radiologist an 
October 2000 X-ray of the hip and determined that it was 
within normal limits.  The veteran did not have a current 
disability of the right hip, and his right knee disability 
did not aggravate the right hip.  

In an April 2001 rating decision, the veteran was awarded a 
60 percent rating for his residuals of a right knee 
replacement with degenerative changes, effective from 
February 1, 1998.  Service connection for a low back 
disability was also granted, but service connection for a 
right hip disability remained denied.  

In July 2001, the RO sent the veteran a letter informing him 
of recent changes in the law regarding his claims.  He was 
asked to submit any relevant evidence not already of record 
regarding his claim.  In the alternative, he was asked to 
submit the names and addresses of any persons or parties 
possessing additional information relevant to his claim.  



II.  Legal Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126) (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations that 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) were 
recently promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001).  

In this case, the RO has had an opportunity to consider the 
claims for service connection for a right hip disability and 
an increased rating for his service-connected right knee 
disability in light of the above-noted change in the law, and 
the requirements of the new law have been satisfied.  

By virtue of the May 1996 and June 1998 Statements of the 
Case, the various Supplemental Statements of the Case, and 
the RO's July 2001 letter, the veteran and his representative 
have been advised of the laws and regulations governing the 
claims on appeal, and, hence, have been given notice of the 
information and evidence necessary to substantiate these 
claims.  Moreover, pertinent medical treatment records have 
been obtained and associated with the claims file, and the 
veteran has been afforded comprehensive VA examinations in 
connection with his claims.  

Furthermore, as the veteran has not identified any additional 
relevant evidence that has not been requested or obtained, 
there is no indication that there is any outstanding evidence 
that is necessary for adjudication of the issues now under 
consideration.  Hence, adjudication of the above-referenced 
issues is appropriate at this time, and the claims are ready 
to be considered on the merits.  

A.  Service connection for a right hip disability

The veteran seeks service connection for a right hip 
disability.  Generally, service connection may be established 
for a disability resulting from personal injury suffered or 
disease contracted during active duty, or for aggravation of 
a preexisting injury suffered or disease contracted within 
the line of duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  Certain statutorily 
enumerated disorders, such as arthritis, may be presumed to 
have been incurred in service if they manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.309 (2001).  Service connection 
may also be granted for any disability shown to be 
proximately due to or the result of (either caused or 
aggravated by) a service- connected disorder.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).  

As an initial matter, the evidence does not demonstrate, and 
the veteran does not allege, that he sustained a disability 
of the right hip in service or shortly thereafter.  His 
medical records from service and shortly thereafter are 
negative for any right hip disability.  Rather, the veteran 
alleges that he has a current right hip disability due to or 
resulting from his service-connected right knee disability.  

Fundamental to any claim is the need for a claimant to 
possess a current disability.  38 U.S.C.A. § 1131 (West 1991 
& Supp. 2001).  The veteran has reported on several occasions 
pain of the right hip.  However, the Court has held that 
service connection must be denied for joint disabilities in 
the absence of underlying objective pathology or other 
evidence supporting subjective complaints of joint pain.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

Of record is a July 1996 X-ray of the right hip taken by the 
VA which revealed small osteophytes along the superior rim of 
the acetabulum, but the joint space was well-maintained and 
no fracture was noted.  Significantly, a diagnosis of 
arthritis was not reported at that time.  An October 1997 MRI 
of the veteran's whole body revealed minimally increased 
uptake in the hips, probably on an arthritis basis.  A 
definitive diagnosis of arthritis was not given.  A November 
1998 VA X-ray report reflected a diagnosis of "minimal 
degenerative joint disease at the right hip."  However, when 
this report, along with the remainder of the claims folder, 
was examined by a VA physician in March 2001, he found no 
evidence of a current right hip disability.  The physician's 
evaluation included review of a more recent October 2000 X-
ray, which was reviewed in collaboration with a VA 
radiologist.  Both examiners agreed that the X-ray was normal 
and the veteran did not have a current disability of the 
right hip.  Admittedly, the May 1999 private medical opinion 
suggests a current right hip disability, but this opinion was 
based entirely on the November 1998 X-ray report, and the 
private physician did not review any X-rays of the right hip 
itself.  Likewise, the veteran has argued that he has a 
current right hip disability, but as a layperson, he is not 
qualified to offer medical opinion evidence binding on the 
Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Overall, the preponderance of the evidence of record does not 
indicate that the veteran has a current disability of the 
right hip.  For this reason, service connection for a right 
hip disability must be denied.  Should evidence of a 
definitive diagnosis of arthritis of the right hip become 
available, the veteran may request that his claim be reopened 
with this additional evidence.





B.  Increased rating for residuals of a right knee injury, 
with degenerative changes, for the period prior to December 
3, 1996.

It must also be emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
The Board notes that under 38 C.F.R. § 4.40, the rating for 
an orthopedic disorder should reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  However, when the 
maximum schedular rating is in effect for loss of motion of a 
joint, and the disability does not meet the criteria for a 
higher evaluation under any other applicable diagnostic code 
(after all other potential diagnostic codes have been 
considered), further consideration of functional loss may not 
be required.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board also notes that the VA General Counsel has issued 
an opinion concluding that a claimant who has arthritis and 
instability of the knee may be rated separately for any 
limitation of motion and instability without violating the 
prohibition against pyramiding provided for in 38 C.F.R. 
§ 4.14 (2001).  VAOPGCPREC 23-97 (July 1, 1997).  In a 
subsequent opinion, the General Counsel noted that a similar 
approach to other diagnostic codes, which do not involve 
limitation of motion, should be utilized.  VAOPGCPREC 9-98 
(Aug. 14, 1998).  These opinions should be considered in 
rating the veteran's claim to the extent that they are 
relevant.

The U.S. Court of Appeals for Veterans Claims (Court) has 
stated that where symptomatology is "distinct and separate," 
scars and underlying muscle or bone injury may be rated 
separately without violating the 38 C.F.R. § 4.14 provision 
against pyramiding.  38 C.F.R. § 4.14 (2000); see Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994).  In the present case, 
the veteran has been awarded service connection for, and 
evaluated based on, a right knee disability.  However, the 
medical record confirms a history of right knee surgery, 
resulting in several surgical scars of the right knee.  Thus, 
a separate rating for any dermatological impairment resulting 
from the veteran's corrective surgery is for consideration.  
Id.  

For the period prior to December 3, 1996, the veteran has 
been awarded a 30 percent rating under Diagnostic Code 5010, 
for traumatic arthritis.  This code in turn utilizes the 
criteria of Diagnostic Code 5003, for degenerative arthritis, 
which rates the limitation of motion of the affected joint.  
Limitation of motion of the knee will result in a compensable 
rating of 10 percent where extension is limited to 10º, or 
flexion is limited to 45º.  A 20 percent rating will be 
awarded for extension limited to 15º, or flexion limited to 
30º.  Limitation of extension to 20º, or limitation of 
flexion to 15º, warrants a 30 percent rating.  Finally, 
extension limited to 30º warrants a 40 percent rating, and 
limited to 45º, a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2001).  

Based on the criteria noted above, 30 percent is the maximum 
available schedular rating for limitation of flexion of the 
knee; however, an increased rating may be assigned for 
additional limitation of extension.  In the present case, 
review of the evidence does not indicate that the veteran 
exhibited sufficient limitation of extension to warrant a 
rating in excess of 30 percent prior to December 3, 1996.  On 
VA examination in March 1996, he had extension to 15º, with 
no instability noted.  A private examination also performed 
in March 1996 revealed extension to 0º, without evidence of 
instability, and a second private examination in August 1996 
described his extension as full, again without evidence of 
instability.  Thus, the totality of the evidence is against 
an increased rating, in excess of 30 percent, for limitation 
of extension prior to December 3, 1996.  Likewise, the 
evidence does not support a separate disability rating for 
instability of the right knee, as no such instability has 
been noted in the record.  

Analysis of the evidence discloses no complaint or finding 
involving ankylosis of the right knee, such as would warrant 
rating under Diagnostic Code 5256.  Likewise, the March 1996 
VA examination was negative for any nonunion of the tibia and 
fibula, and no such nonunion was noted within the March and 
August 1996 private examinations.  As such, the provisions of 
Diagnostic Code 5262 are not for application.  The remainder 
of the diagnostic criteria for impairment of the knee do not 
offer a schedular rating in excess of the veteran's current 
30 percent.  

In addition, the Board has considered whether a separate 
rating is warranted for the veteran's surgical scars of the 
right knee.  A 10 percent rating may be awarded for 
superficial scars which are tender and painful on objective 
examination.  38 C.F.R. § 4.119, Diagnostic Code 7804 (2001).  
However, in the present case, private and VA medical 
examination reports prior to December 1996 are negative for 
any evidence of painful or tender scarring of the right knee.  
Therefore, a separate rating for scars of the right knee is 
not warranted for the period prior to December 3, 1996.  

While the Board is mindful of the need to consider the 
factors outlined by the Court in DeLuca, noted above, no 
examiner of record has indicated to what degree, if any, such 
factors as flare-ups, fatigability, incoordination, and pain 
on movement, result in additional limitation of motion for 
the period at issue.  For the Board to address this question 
on its own, it would have to engage in the sort of medical 
speculation explicitly forbidden by the Court.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Likewise, any examiner 
looking at the record currently would have to resort to 
conjecture to determine functional loss in terms of 
additional loss of range of motion for the period prior to 
December 3, 1996.  It should also be noted that in view of 
the veteran's actual ranges of motion, it appears that 
functional loss was already considered in the rating 
assigned.  The evidence of record simply does not support an 
evaluation in excess of 30 percent either for actual or 
functional loss.  In conclusion, because the preponderance of 
the evidence is against an increased rating in excess of 30 
percent for the veteran's right knee disability for the 
period prior to December 3, 1996, such a rating is denied.  

Consideration has been given to whether an extraschedular 
rating is warranted.  In exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  The veteran has not worked since January 1996.  
For the period while the veteran was working, the evidence 
does not show that the service connected disability presented 
such an unusual or exceptional disability picture as to 
render impractical the application of the regular schedular 
standards.  The rating code provides for ratings based on 
limitation of motion, and no instability was shown for the 
period in question.  The veteran's right knee disability did 
not require frequent periods of hospitalization during the 
period in question, and the evidence of record is 
insufficient to determine that the knee disability, standing 
alone, during the time period in question caused marked 
interference with employment while the veteran was still 
employed.  Importantly, the VA attempted to contact the 
veteran's former employer, a trucking company, but no reply 
was received.  The veteran reported that the company went out 
of business, and that he had no records from the company.  
Thus, information as to the role the veteran's knee played in 
any interference with his employment while he was working is 
not available.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  


ORDER

Service connection for a right hip disability is denied.  

An increased rating, in excess of 30 percent, for residuals 
of a right knee injury, with degenerative changes, for the 
period prior to December 3, 1996, is denied.  


REMAND

As noted above, there is of record a proposal to reduce the 
60 percent rating assigned by the RO from February 1, 1998.  
There is no indication in the record whether the rating was 
actually reduced or the date of reduction.  Thus, the Board 
is unable to adjudicate rating issues pertaining to the knee 
from February 1, 1998.  Accordingly, the case is being 
Remanded for the following actions:

1.  The RO should include in the claims 
folder any rating action in which the 
proposal to reduce the veteran's 60 
percent rating was effectuated.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).  As to 
development, the RO should obtain current 
treatment records and order a VA 
orthopedic examination to determine the 
current severity of the right knee 
disability.  The RO should provide the 
examiner with the criteria for the 
ratings under consideration to insure 
that the examiner will address all 
relevant rating criteria.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  If the rating reduction was 
effectuated, the RO should consider the 
matter of the propriety of the reduction.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
appellate review.  The Board intimates no opinion as to the 
ultimate resolution of the appeal by this remand.  The 
purpose of this remand is to provide the veteran due process 
of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

